DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract uses the legal language of “disclosed”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomyo et al., (hereafter Gomyo) US 2018/0031859 A1.
With respect to Claim 1, Gomyo discloses a lens module (title and abstract), comprising a base (7, Figure 1), a lens base (2, Figure 1) and a holding assembly (2, Figure 1) configured to hold the lens base; the lens base (2, Figure 1) being suspended within the base (7, Figure 1) by the holding assembly; the lens base (2, Figure 1) comprising a connector (the side of the upper leaf spring 4A is fixed to a side of a fixing member R6) configured to fixedly connect the holding assembly (see Figure 1 where the side of 4A is connected to 2) and a conductive member (4A, Figure 1) disposed on the connector; the connector being provided with a recess (4A has recesses in all four corners, see Figure 1), the conductive member being provided with a connecting hole (through holes, ¶[0075]) at a position facing the recess; the holding assembly comprising at least two holding members (5, Figure 1), one end of each of the holding members being fixed relative to the base (7, Figure 1) while the other end of each of the holding members (5, Figure 1) being soldered (upper leaf spring 4A is electrically connected to the first coil 13 by solder HD as illustrated in Fig. 5A, ¶[0056]) to the connecting hole of the conductive member through the recess (see Figure 10B), and the connecting hole being a through hole circumferentially closed (Suspension wires are inserted into through-hole portions 64k (equivalent to connecting holes or circumferentially closed through holes)).
With respect to Claim 2, Gomyo further discloses wherein, the lens base (2, Figure 1) further comprise a bottom (7, Figure 1), a lens holder (2 is a lens holder, Figure 1) with a lens (lens member (omitted from illustration), ¶[0050]) and installed at the bottom, and a shape memory alloy wire (suspension wires are made of a metal material such as copper alloy or the like, ¶[0098]) configured to drive the lens holder to move in a direction (see arrow in KD direction, Figure 1) of an optical axis (KD, Figure 1) of the lens; the bottom is provided with a binding clamp (wires are clamped with a jig, ¶[0176]); the shape memory alloy wire comprises an end connected to the binding clamp and a drive end connected to the lens holder, the conductive member (4A, Figure 1) comprises a first conductive member (the upper leaf spring 4A is divided into two, ¶[0048]) disposed adjacent to the binding clamp (see Figure 1); the first conductive member and the binding clamp are opposite to each other (Examiner takes opposite to not be on the same plane) and there is a distance between the first conductive member and the binding clamp (see Figure 1).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, though Gomyo discloses “the lens module according to claim 2,” Gomyo fails to teach or suggest the aforementioned combination further comprising “wherein, the first conductive member is provided with a notch at a side facing the binding clamp, and a distance between the side with the notch of the first conductive member and the binding clamp ranging from 0.05 mm to 0.15 mm.”
With respect to Claim 4, though Gomyo discloses “the lens module according to claim 2,”  Gomyo fails to teach or suggest the aforementioned combination further comprising “wherein, the bottom is square; the bottom comprises four side plates disposed circumferentially and four corners located respectively between adjacent side plates, there are four connectors respectively disposed at corners of the bottom and extending away from a direction of a central line of the bottom; there are four holding members, and each holding member is fixedly connected to one of the connectors; one of the side plates is installed with a first circuit board; the shape memory alloy wire comprises two ends, the drive end disposed between the two ends; each of the ends is connected to one respective binding clamp, and two binding clamps are respectively fixed to two side plates opposite to each other.”
With respect to claims 5-10, these claims depend on claim 4 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 9, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872